Citation Nr: 1024934	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-00 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ankle arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 1982 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a December 2008 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's December 2008 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) and in an Order dated in January 
2010, the Court ordered that a Joint Motion for Remand (Joint 
Motion) be granted and remanded the Board's decision for 
proceedings consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the December 2008 decision, the Board reopened the Veteran's 
claim for service connection for left ankle arthritis (which was 
previously denied by the RO in September 1982) based on the 
incorporation of new and material evidence, specifically, the 
results of a September 2007 VA examination which included an 
opinion as to the relationship between the Veteran's left ankle 
arthritis and service.  

After reopening the Veteran's claim, the Board determined, based 
on the opinion from the September 2007 VA examination and the 
Veteran's history of a pre-existing disorder, sufficient as clear 
and unmistakable evidence that the Veteran's left ankle arthritis 
preexisted service.  See 38 C.F.R. § 3.302(b)(1) and (2).  
However, the Board found that the presumption of soundness was 
rebutted as the record contained no countervailing competent 
medical evidence as to aggravation.  Thus, the Veteran's claim 
for service connection was denied.

The Joint Motion endorsed by the Court in its January 2010 Order 
raised concern over whether the significance of the Veteran's 
contention that he sustained a left ankle sprain during his 
military service was sufficiently considered.  Therefore, a 
"remand [was] required for the Board to address this evidence in 
making any future determination regarding whether there was an 
increase in severity during service, and if so, whether the 
presumption of aggravation applied." 

Specifically, the Joint Motion stated the September 2007 VA 
medical opinion "did not address whether there was any increase 
in severity of [the Veteran's] ankle condition during service, 
but rather, provided an opinion regarding whether 'any trauma or 
aggravation to his ankle' aggravated a pre-existing injury."  In 
addition, the Joint Motion pointed out that the September 2007 
medical opinion does not address lay evidence of an in-service 
ankle injury as this lay evidence was submitted after the opinion 
was rendered.

Accordingly, the Board finds that another VA medical opinion 
addressing the concerns discussed above is necessary in 
adjudication of the claim on appeal.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should ask the Veteran to identify 
any additional records in his possession, 
date(s) of treatment, the name(s) of the 
examining medical practitioner, and 
location(s) of treatment facility used 
since service, and any other pertinent 
information in locating such reports.  The 
AMC should obtain complete records of all 
such consultation and evaluation from all 
sources identified by the Veteran.

2.	Once any outstanding evidence, if any, are 
obtained, a VA orthopedist is requested to 
review the entire record and opine as to 
whether it can be clearly stated that the 
Veteran's left ankle disability was not 
increased in service.  The examiner is 
asked to specifically address lay 
statements stating that the Veteran 
sustained a sprained left ankle during his 
military service.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and provide the reason that an opinion 
would be speculative.

3.	The examination report must be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures.

4.	The case should be reviewed on the basis 
of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


